DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bordegnoni (US 2017/0182669) in view of Sugihara et al. (US  5,695,288) are considered the closest prior art. 
Regarding Claim 1, Bordegnoni discloses the particular of a robot a shaft (12) extending in the vertical direction(see Fig. 3), but does not disclose a ring shaped packing. Sugihara teaches on a shaft (1) having a ring shaped packing (89) that is sandwiched and fixed by a stopper portion (75) and a collar portion (77) (see Fig. 4). 
Neither Bordegnoni nor Sugihara teaches or suggests that the stopper is ring-shaped and placed on the outer surface of the shaft. Rather, in Sugihara teaches that the stopper is in the form of a screw, and accordingly is not considered to be ring shaped, nor is it placed on the outer surface of the shaft. A modification of the Combination of Bordegnoni in view of Sugihara to have such a configuration would not have been obvious to one having ordinary skill in the art without impermissible hindsight due to the significant changes in structure that would be required to make such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658